              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 1 of 47



 1   Daniel L. Germain (Cal. Bar No. 143334)
 2
     Germain@Lalawyer.com
     ROSMAN & GERMAIN LLP
 3
     16311 Ventura Blvd., Suite 1200
     Encino, CA 91436-2152
 4   Telephone: (818) 788-0877
     Facsimile: (818) 788-0885
 5
     Counsel for Plaintiffs and the Putative Class
 6
     [Additional Counsel Listed on Signature Page]
 7

 8
                               UNITED STATES DISTRICT COURT
 9

10
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

11   CRISTINA TOBIAS, ANTHONY                 ) Case No.:
     BRIGGS, ANN MACDONALD and )
12   DAVID CALDER, individually and on
     behalf of all others similarly situated, ) CLASS ACTION COMPLAINT
13
                                              )
14
                   Plaintiffs,                )
                   v.                         )
15
                                              )
     NVIDIA CORPORATION, THE
16
     BOARD OF DIRECTORS OF NVIDIA )
17   CORPORATION, THE 401(K)                  )
     BENEFITS PLAN COMMITTEE OF )
     NVIDIA CORPORATION, and JOHN
18
     DOES 1-30.                               )
19                                            )
                                              )
20                  Defendants.
                                              )
21                                            )
22
                                              )
                                              )
23

24

25

26

27

28



     ______________________________________________________________________________________________
                                                  - 1 –
                                         CLASS ACTION COMPLAINT
                 Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 2 of 47



 1
            Plaintiffs, Cristina Tobias, Anthony Briggs, Ann MacDonald and David Calder
 2
     (“Plaintiffs”), by and through their attorneys, on behalf of the NVIDIA Corporation 401(k)
 3
     Plan (the “Plan”),1 themselves and all others similarly situated, state and allege as follows:
 4
                                           I.     INTRODUCTION
 5
            1.      This is a class action brought pursuant to §§ 409 and 502 of the Employee
 6
     Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against
 7
     the Plan’s fiduciaries, which include NVIDIA Corporation (“NVIDIA” or “Company”),
 8
     the Board of Directors of NVIDIA Corporation (“Board”) and its members during the
 9
     Class Period and the 401(k) Benefits Plan Committee of NVIDIA Corporation and its
10
     members (“Committee”) during the Class Period for breaches of their fiduciary duties.
11
            2.      To safeguard Plan participants and beneficiaries, ERISA imposes strict
12   fiduciary duties of loyalty and prudence upon employers and other plan fiduciaries.
13   Fiduciaries must act “solely in the interest of the participants and beneficiaries,” 29 U.S.C.
14   § 1104(a)(1)(A), with the “care, skill, prudence, and diligence” that would be expected in
15   managing a plan of similar scope. 29 U.S.C. § 1104(a)(1)(B). These twin fiduciary duties
16   are “the highest known to the law.” Tibble v. Edison Int’l, 843 F.3d 1187, 1197 (9th Cir.
17   Dec. 30, 2016) (en banc).
18          3.      Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must give substantial
19   consideration to the cost of investment options.                 “Wasting beneficiaries’ money is
20   imprudent. In devising and implementing strategies for the investment and management
21   of trust assets, trustees are obligated to minimize costs.” Uniform Prudent Investor Act
22   (the “UPIA”), § 7.
23          4.      “The Restatement … instructs that ‘cost-conscious management is
24   fundamental to prudence in the investment function,’ and should be applied ‘not only in
25

26
     1
       The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
27
     However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant to
28   ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of the Plan
     and its participants.

     ______________________________________________________________________________________________
                                                  - 2 –
                                         CLASS ACTION COMPLAINT
                  Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 3 of 47



 1
     making investments but also in monitoring and reviewing investments.’” Tibble v. Edison
 2
     Int’l, 843 F.3d 1187, 1197-98 (9th Cir. 2016) (en banc) (quoting Restatement (Third) of
 3
     Trusts, § 90, cmt. b) (“Tibble II”).2
 4
             5.      Additional fees of only 0.18% or 0.4% can have a large effect on a
 5
     participant’s investment results over time because “[b]eneficiaries subject to higher fees …
 6
     lose not only money spent on higher fees, but also lost investment opportunity; that is, the
 7
     money that the portion of their investment spent on unnecessary fees would have earned
 8
     over time.” Tibble II, 843 F.3d at 1198 (“It is beyond dispute that the higher the fees
 9
     charged to a beneficiary, the more the beneficiary’s investment shrinks.”).
10
             6.      Most participants in 401(k) plans expect that their 401(k) accounts will be
11
     their principal source of income after retirement. Although at all times 401(k) accounts are
12   fully funded, that does not prevent plan participants from losing money on poor investment
13   choices by plan sponsors and fiduciaries, whether due to poor performance, high fees or
14   both.
15           7.      The Department of Labor has explicitly stated that employers are held to a
16   “high standard of care and diligence” and must, among other duties, both “establish a
17   prudent process for selecting investment options and service providers” and “monitor
18   investment options and service providers once selected to see that they continue to be
19   appropriate choices.” See, “A Look at 401(k) Plan Fees,” supra, at n.3; see also Tibble v.
20   Edison Int’l, 135 S. Ct. 1823, 1823 (2015) (Tibble I) (reaffirming the ongoing fiduciary
21   duty to monitor a plan’s investment options).
22           8.      The duty to evaluate and monitor fees and investment costs includes fees paid
23   directly by plan participants to investment providers, usually in the form of an expense
24   ratio or a percentage of assets under management within a particular investment. See
25   Investment Company Institute (“ICI”), The Economics of Providing 401(k) Plans:
26

27   2
        See also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at
28   https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource- center/publications/a-look-
     at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be aware that your employer also has
     a specific obligation to consider the fees and expenses paid by your plan.”).
     ______________________________________________________________________________________________
                                                  - 3 –
                                         CLASS ACTION COMPLAINT
                Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 4 of 47



 1
     Services, Fees, and Expenses (July 2016), at 4. “Any costs not paid by the employer,
 2
     which may include administrative, investment, legal, and compliance costs, effectively are
 3
     paid by plan participants.” Id., at 5.
 4
           9.      Prudent and impartial plan sponsors thus should be monitoring both the
 5
     performance and cost of the investments selected for their 401(k) plans, as well as
 6
     investigating alternatives in the marketplace to ensure that well-performing, low cost
 7
     investment options are being made available to plan participants.
 8
           10.     At all times during the Class Period (August 28, 2014 through the date of
 9
     judgment) the Plan had at least $517 million dollars in assets under management. At the
10
     end of 2017 and 2018, the Plan had over $933 million dollars and $1 billion dollars,
11
     respectively, in assets under management that were/are entrusted to the care of the Plan’s
12   fiduciaries. The Plan’s assets under management qualifies it as a large plan in the defined
13   contribution plan marketplace, and among the largest plans in the United States. As a
14   large plan, the Plan had substantial bargaining power regarding the fees and expenses that
15   were charged against participants’ investments.       Defendants, however, did not try to
16   reduce the Plan’s expenses or exercise appropriate judgment to scrutinize each investment
17   option that was offered in the Plan to ensure it was prudent.
18         11.     Plaintiffs allege that during the putative Class Period Defendants, as
19   “fiduciaries” of the Plan, as that term is defined under ERISA § 3(21)(A), 29 U.S.C. §
20   1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs, and to the other
21   participants of the Plan by, inter alia, (1) failing to objectively and adequately review the
22   Plan’s investment portfolio with due care to ensure that each investment option was
23   prudent, in terms of cost; and (2) maintaining certain funds in the Plan despite the
24   availability of identical or similar investment options with lower costs and/or better
25   performance histories.
26         12.     In many instances, Defendants failed to utilize the lowest cost share class for
27   many of the mutual funds within the Plan, and failed to consider certain collective trusts
28   available during the Class Period as alternatives to the mutual funds in the Plan, despite

     ______________________________________________________________________________________________
                                                  - 4 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 5 of 47



 1
     their lower fees and materially similar investment objectives. It appears that in 2018,
 2
     nearly four years into the Class Period, the Plan switched to the collective trust versions of
 3
     the T.Rowe Price target date funds. But this was too little too late as the damages suffered
 4
     by Plan participants to that point had already been baked in.
 5
           13.    Defendants’ mismanagement of the Plan, to the detriment of participants and
 6
     beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in
 7
     violation of 29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable
 8
     fiduciary and cost the Plan and its participants millions of dollars.
 9
           14.    Based on this conduct, Plaintiffs assert claims against Defendants for breach
10
     of the fiduciary duties of loyalty and prudence (Count One) and failure to monitor
11
     fiduciaries (Count Two).
12                              II.   JURISDICTION AND VENUE
13         15.    This Court has subject matter jurisdiction over this action pursuant to 28
14   U.S.C. § 1331 because it is a civil action arising under the laws of the United States, and
15   pursuant to 29 U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions
16   brought under Title I of ERISA, 29 U.S.C. § 1001, et seq.
17         16.    This Court has personal jurisdiction over Defendants because they transact
18   business in this District, reside in this District, and/or have significant contacts with this
19   District, and because ERISA provides for nationwide service of process.
20         17.    Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.
21   § 1132(e)(2), because some or all of the violations of ERISA occurred in this District and
22   Defendants reside and may be found in this District. Venue is also proper in this District
23   pursuant to 28 U.S.C. § 1391 because Defendants do business in this District and a
24   substantial part of the events or omissions giving rise to the claims asserted herein
25   occurred within this District.
26

27

28



     ______________________________________________________________________________________________
                                                  - 5 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 6 of 47



 1
                                           III.   PARTIES
 2
           Plaintiffs
 3
           18.    Plaintiff, Cristina Tobias (“Tobias”), resides in Santa Clara, California.
 4
     During her employment, Plaintiff Tobias participated in the Plan investing in the options
 5
     offered by the Plan and which are the subject of this lawsuit.
 6
           19.    Plaintiff, Anthony Briggs (“Briggs”), resides in Marion, Texas. During his
 7
     employment, Plaintiff Briggs participated in the Plan investing in the options offered by
 8
     the Plan and which are the subject of this lawsuit.
 9
           20.    Plaintiff, Ann MacDonald (“MacDonald”), resides in Bend, Oregon. During
10
     her employment, Plaintiff MacDonald participated in the Plan investing in the options
11
     offered by the Plan and which are the subject of this lawsuit.
12         21.    Plaintiff, David Calder (“Calder”), resides in Austin, Texas. During his
13   employment, Plaintiff Calder participated in the Plan investing in the options offered by
14   the Plan and which are the subject of this lawsuit.
15         22.    Each Plaintiff has standing to bring this action on behalf of the Plan because
16   each of them participated in the Plan and were injured by Defendants’ unlawful conduct.
17   Plaintiffs are entitled to receive benefits in the amount of the difference between the value
18   of their accounts currently, or as of the time their accounts were distributed, and what their
19   accounts are or would have been worth, but for Defendants’ breaches of fiduciary duty as
20   described herein.
21         23.    Plaintiffs did not have knowledge of all material facts (including, among
22   other things, the investment alternatives that are comparable to the investments offered
23   within the Plan, comparisons of the costs and investment performance of Plan investments
24   versus available alternatives within similarly-sized plans, total cost comparisons to
25   similarly-sized plans, information regarding other available share classes, and information
26   regarding the availability and pricing of collective trusts) necessary to understand that
27   Defendants breached their fiduciary duties and engaged in other unlawful conduct in
28   violation of ERISA until shortly before this suit was filed.

     ______________________________________________________________________________________________
                                                  - 6 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 7 of 47



 1
           24.    Additionally, Plaintiffs did not have and do not have actual knowledge of the
 2
     specifics of Defendants’ decision-making process with respect to the Plan, including
 3
     Defendants’ processes (and execution of such) for selecting, monitoring, and removing
 4
     Plan investments, because this information is solely within the possession of Defendants
 5
     prior to discovery. See Braden v. Wal-mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009)
 6
     (“If Plaintiffs cannot state a claim without pleading facts which tend systematically to be
 7
     in the sole possession of defendants, the remedial scheme of [ERISA] will fail, and the
 8
     crucial rights secured by ERISA will suffer.”)
 9
           25.    Having never managed a large 401(k) plan such as the Plan, Plaintiffs lacked
10
     actual knowledge of reasonable fee levels and prudent alternatives available to such plans.
11
     For purposes of this Complaint, Plaintiffs have drawn reasonable inferences regarding
12   these processes based upon (among other things) the facts set forth herein.
13                Defendants
14                      Company Defendant
15         26.    NVIDIA is the Plan sponsor and a named fiduciary with a principal place of
16   business being 2788 San Tomas Expressway, Santa Clara, California 95051. The
17   December 31, 2018 Form 5500 of NVIDIA Corporation filed with the United States
18   Department of Labor (“2018 Form 5500”) at 1.
19         27.    In its 2020 Annual Report, NVIDIA describes its corporate focus as having
20   “pioneered accelerated computing to help solve the most challenging computational
21   problems. Starting with a focus on PC graphics, we extended our focus in recent years to
22   the revolutionary field of artificial intelligence, or AI.” The 2020 Form 10-K Filing of
23   NVIDIA Corporation with the United States Securities and Exchange Commission (“2020
24   Annual Report”) at 4. As of January 26, 2020, NVIDIA “had 13,775 employees, 9,823 of
25   whom were engaged in research and development and 3,952 of whom were engaged in
26   sales, marketing, operations, and administrative positions.” 2020 Annual Report at 10. At
27   the end of 2019, NVIDIA realized over $2.7 billion dollars in net income. 2020 Annual
28   Report at 23.

     ______________________________________________________________________________________________
                                                  - 7 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 8 of 47



 1
           28.    The Company established and appointed the members of the 401(k) Benefits
 2
     Plan Committee of NVIDIA Corporation (“Committee”). As detailed in the December 31,
 3
     2018 Auditor Report of NVIDIA Corporation 401(k) Plan (“2018 Auditor Report”),
 4
     NVIDIA “has appointed the 401(k) Benefits Plan Committee (the Committee) to manage
 5
     the operation and administration of the Plan.” 2018 Auditor Report at 6. As part of its
 6
     responsibilities, the Committee is responsible for selecting and monitoring the
 7
     performance of the funds available for investment in the Plan. The Committee has the
 8
     “authority to determine what shall be the Permissible Investments for the Plan at any given
 9
     time … .” The Fidelity Basic Plan Document No. 17 of NVIDIA Corporation (“Plan
10
     Doc.”) at 34.
11
           29.    NVIDIA also made discretionary decisions as to the amount of matching
12   contributions made to participants each year. As detailed in the 2018 Auditor Report:
13   NVIDIA is “allowed to make contributions to the Plan in the form of discretionary
14   matching contributions, as defined in the Plan and as approved by the Board of Directors.”
15   2018 Auditor Report at 9.
16         30.    The Company also acted through its officers, including the Board and
17   Committee, and their members, to perform Plan-related fiduciary functions in the course
18   and scope of their employment.
19         31.    For the foregoing reasons, the Company is a fiduciary of the Plan, within the
20   meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).
21                Board Defendants
22         32.    As noted above, the Company, acting through its Board of Directors,
23   established and appointed the 401(k) Benefits Plan Committee of NVIDIA Corporation
24   and its members (“Committee”). As detailed in the 2018 Auditor Report, NVIDIA “has
25   appointed the 401(k) Benefits Plan Committee (the Committee) to manage the operation
26   and administration of the Plan.” 2018 Auditor Report at 6. As part of its responsibilities,
27   the Committee is responsible for selecting and monitoring the performance of the funds
28   available for investment in the Plan. The Committee has the “authority to determine what

     ______________________________________________________________________________________________
                                                  - 8 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 9 of 47



 1
     shall be the Permissible Investments for the Plan at any given time … .” The Fidelity Basic
 2
     Plan Document No. 17 of NVIDIA Corporation (“Plan Doc.”) at 34.
 3
           33.    The Board also approves any employer matching contributions made by
 4
     NVIDIA. As detailed in the 2018 Auditor Report: NVIDIA is “allowed to make
 5
     contributions to the Plan in the form of discretionary matching contributions, as defined in
 6
     the Plan and as approved by the Board of Directors.” 2018 Auditor Report at 9.
 7
           34.    Accordingly, each member of the Board during the putative Class Period
 8
     (referred to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning of
 9
     ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised discretionary
10
     authority to appoint and/or monitor the Committee, which had control over Plan
11
     management and/or authority or control over management or disposition of Plan assets.
12         35.    The unnamed members of the Board of Directors for NVIDIA during the
13   Class Period are collectively referred to herein as the “Board Defendants.”
14                Committee Defendants
15         36.     The Committee is responsible for selecting and monitoring the performance
16   of the funds available for investment in the Plan. The Committee has the “authority to
17   determine what shall be the Permissible Investments for the Plan at any given time … .”
18   The Fidelity Basic Plan Document No. 17 of NVIDIA Corporation (“Plan Doc.”) at 34.
19         37.    The Committee was appointed by NVIDIA and its Board of Directors. See,
20   2018 Auditor Report at 6.
21         38.    The Committee and each of its members were fiduciaries of the Plan during
22   the Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. §
23   1002(21)(A), because each exercised discretionary authority over management or
24   disposition of Plan assets.
25         39.    The Committee and unnamed members of the Committee during the Class
26   Period (referred to herein as John Does 11-20), are collectively referred to herein as the
27   “Committee Defendants.”
28



     ______________________________________________________________________________________________
                                                  - 9 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 10 of 47



 1
           Additional John Doe Defendants
 2
           40.    To the extent that there are additional officers, employees and/are contractors
 3
     of NVIDIA who are/were fiduciaries of the Plan during the Class Period, or were hired as
 4
     an investment manager for the Plan during the Class Period, the identities of whom are
 5
     currently unknown to Plaintiffs, Plaintiffs reserve the right, once their identities are
 6
     ascertained, to seek leave to join them to the instant action. Thus, without limitation,
 7
     unknown “John Doe” Defendants 21-30 include, but are not limited to, NVIDIA officers,
 8
     employees and/or contractors who are/were fiduciaries of the Plan within the meaning of
 9
     ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) during the Class Period.
10
                                           IV.    THE PLAN
11
           41.    The Summary Plan Description describes the purpose of the Plan as enabling:
12   “eligible employees to save for retirement.” The Summary Plan Description of NVIDIA
13   Corporation 401(k) Plan (“SPD”) at 1. The Plan was established on January 1, 1994. Id.
14   The Plan has been amended several times since that time with the most recent amendment
15   being effective April 27, 2020. Id.
16         42.    The Plan is a “defined contribution” or “individual account” plan within the
17   meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual
18   accounts for each participant and for benefits based solely upon the amount contributed to
19   those accounts, and any income, expense, gains and losses, and any forfeitures of accounts
20   of the participants which may be allocated to such participant’s account. Consequently,
21   retirement benefits provided by the Plan are based solely on the amounts allocated to each
22   individual’s account. See, 2018 Auditor Report at 6-10.
23         Eligibility
24         43.    In general, regular full-time employees are eligible to participate in the Plan.
25   SPD at 3. The SPD states the age requirements as “none” and the service requirement as
26   “none.” Id. For the most part, only employees who are residents of Puerto Rico and those
27   covered by a collective bargaining agreement are ineligible. Id.
28



     ______________________________________________________________________________________________
                                                 - 10 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 11 of 47



 1
             Contributions
 2
             44.     There are several types of contributions that can be added to a participant’s
 3
     account, including: an employee salary deferral contribution, an employee Roth 401(k)
 4
     contribution, an employee after-tax contribution, catch-up contributions for employees
 5
     aged 50 and over, rollover contributions, and employer matching contributions based on
 6
     employee pre-tax, Roth 401(k), and employee after-tax contributions.           2018 Auditor
 7
     Report at 9.
 8
             45.     With regard to employee contributions, “the percentage [an employee] defers
 9
     is subject to an annual limit of the lesser of 80.00% of eligible compensation or $19,500
10
     (in 2020; thereafter as adjusted by the Secretary of the Treasury) in a calendar year.” SPD
11
     at 5.
12           46.     With regard to matching contributions made by NVIDIA, as detailed above,
13   NVIDIA is “allowed to make contributions to the Plan in the form of discretionary
14   matching contributions, as defined in the Plan and as approved by the Board of Directors.”
15   2018 Auditor Report at 9. “In 2018 and 2017, the Company matched 100% of each
16   eligible participant’s contribution up to a maximum of $6,000 and $4,000 per year,
17   respectively.” Id.
18           47.     Like other companies that sponsor 401(k) plans for their employees, NVIDIA
19   enjoys both direct and indirect benefits by providing matching contributions to Plan
20   participants.     Employers are generally permitted to take tax deductions for their
21   contributions to 401(k) plans at the time when the contributions are made. See generally,
22   https:/www.irs.gov/retirement-plans/plan-sponsor/401k-plan-overview.
23           48.     NVIDIA also benefits in other ways from the Plan’s matching program. It is
24   well-known that “[o]ffering retirement plans can help in employers’ efforts to attract new
25   employees and reduce turnover.” See, https://www.paychex.com/articles/employee-
26   benefits/employer-matching-401k-benefits.
27           49.     Given the size of the Plan, NVIDIA likely enjoyed a significant tax and cost
28   savings from offering a match.

     ______________________________________________________________________________________________
                                                 - 11 –
                                         CLASS ACTION COMPLAINT
               Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 12 of 47



 1
           Vesting
 2
           50.     NVIDIA considers all contributions made to the Plan, whether they be
 3
     contributions made by employees or matching contributions made by NVIDIA to be
 4
     immediately vested. There is no minimum service requirement for vesting. Id. As detailed
 5
     in the 2018 Auditor Report: “Participants are immediately vested in their entire account,
 6
     including employer contributions.” Id.
 7
           The Plan’s Investments
 8
           51.     In theory, the Committee is responsible for prudently selecting and
 9
     monitoring the performance of the funds available for investment in the Plan. The
10
     Committee has the “authority to determine what shall be the Permissible Investments for
11
     the Plan at any given time … .” Plan Doc. at 34. However, in practice, throughout the
12   Class Period, the Committee has continually failed to prudently execute these fiduciary
13   duties.
14         52.     Several funds were available to Plan participants for investment each year
15   during the putative Class Period. Specifically, a participant may direct all contributions to
16   selected investments as made available and determined by the Committee. Plan Doc. at
17   33.
18         53.     In 2018, the Plan had over $1 billion dollars in assets under management
19   across all funds in the Plan. 2018 Auditor Report at 5. As of December 31, 2018, the
20   Plan’s assets were valued at $1,025,068,703. Id.
21         Payment of Plan Expenses
22         54.     During the Class Period, administrative expenses were paid for using Plan
23   assets. As described in the Plan Doc. “[a]mounts a service provider agrees to credit to the
24   Plan in recognition of the service provider’s compensation for Plan services will be
25   allocated to a suspense account from which the Administrator may pay Plan expenses
26   and/or allocate amounts to the Accounts” Plan Doc. at 30.
27

28



     ______________________________________________________________________________________________
                                                 - 12 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 13 of 47



 1
                                    V. CLASS ACTION ALLEGATIONS
 2
            55.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal
 3
     Rules of Civil Procedure on behalf of themselves and the following proposed class
 4
     (“Class”):3
 5
                    All persons, except Defendants and their immediate family
 6
                    members, who were participants in or beneficiaries of the Plan,
 7
                    at any time between August 28, 2014 through the date of
 8
                    judgment (the “Class Period”).
 9

10
            56.     The members of the Class are so numerous that joinder of all members is
11
     impractical.     The 2018 Form 5500 filed with the Dept. of Labor lists 7,882 Plan
12   “participants with account balances as of the end of the plan year.” 2018 Form 5500 at p.
13   2.
14          57.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like
15   other Class members, Plaintiffs participated in the Plan and have suffered injuries as a
16   result of Defendants’ mismanagement of the Plan.                       Defendants treated Plaintiffs
17   consistently with other Class members, and managed the Plan as a single entity. Plaintiffs’
18   claims and the claims of all Class members arise out of the same conduct, policies, and
19   practices of Defendants as alleged herein, and all members of the Class have been
20   similarly affected by Defendants’ wrongful conduct.
21          58.     There are questions of law and fact common to the Class, and these questions
22   predominate over questions affecting only individual Class members. Common legal and
23   factual questions include, but are not limited to:
24                  A.     Whether Defendants are fiduciaries of the Plan;
25                  B.     Whether Defendants breached their fiduciary duties of loyalty and
26                         prudence by engaging in the conduct described herein;
27

28   3
      Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for class
     certification or subsequent pleadings in this action.
     ______________________________________________________________________________________________
                                                 - 13 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 14 of 47



 1
                  C.     Whether the Company and Board Defendants failed to adequately
 2
                         monitor the Committee and other fiduciaries to ensure the Plan was
 3
                         being managed in compliance with ERISA;
 4
                  D.     The proper form of equitable and injunctive relief; and
 5
                  E.     The proper measure of monetary relief.
 6
           59.    Plaintiffs will fairly and adequately represent the Class, and have retained
 7
     counsel experienced and competent in the prosecution of ERISA class action litigation.
 8
     Plaintiffs have no interests antagonistic to those of other members of the Class. Plaintiffs
 9
     are committed to the vigorous prosecution of this action, and anticipate no difficulty in the
10
     management of this litigation as a class action.
11
           60.    This action may be properly certified under Rule 23(b)(1). Class action status
12   in this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions
13   by the members of the Class would create a risk of establishing incompatible standards of
14   conduct for Defendants. Class action status is also warranted under Rule 23(b)(1)(B)
15   because prosecution of separate actions by the members of the Class would create a risk of
16   adjudications with respect to individual members of the Class that, as a practical matter,
17   would be dispositive of the interests of other members not parties to this action, or that
18   would substantially impair or impede their ability to protect their interests.
19         61.    In the alternative, certification under Rule 23(b)(2) is warranted because the
20   Defendants have acted or refused to act on grounds generally applicable to the Class,
21   thereby making appropriate final injunctive, declaratory, or other appropriate equitable
22   relief with respect to the Class as a whole.
23                          VI. DEFENDANTS’ FIDUCIARY STATUS
24                             AND OVERVIEW OF FIDUCIARY DUTIES
25
           62.    ERISA requires every plan to provide for one or more named fiduciaries who
26
     will have “authority to control and manage the operation and administration of the plan.”
27
     ERISA § 402(a)(1), 29 U.S.C. § 1102(a)(1).
28



     ______________________________________________________________________________________________
                                                 - 14 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 15 of 47



 1
           63.    ERISA treats as fiduciaries not only persons explicitly named as fiduciaries
 2
     under § 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform
 3
     fiduciary functions. Thus, a person is a fiduciary to the extent “(i) he exercises any
 4
     discretionary authority or discretionary control respecting management of such plan or
 5
     exercise any authority or control respecting management or disposition of its assets, (ii) he
 6
     renders investment advice for a fee or other compensation, direct or indirect, with respect
 7
     to any moneys or other property of such plan, or has any authority or responsibility to do
 8
     so, or (iii) he has any discretionary authority or discretionary responsibility in the
 9
     administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C. § 1002(21)(A)(i).
10
           64.    As described in the Parties section above, Defendants were fiduciaries of the
11
     Plan because:
12                (a)    they were so named; and/or
13                (b)    they exercised authority or control respecting management or
14                       disposition of the Plan’s assets; and/or
15                (c)    they exercised discretionary authority or discretionary control
16                       respecting management of the Plan; and/or
17                (d)    they had discretionary authority or discretionary responsibility in the
18                       administration of the Plan.
19         65.    As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29
20   U.S.C. § 1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely
21   in the interest of the Plan’s participants and beneficiaries and with the care, skill, prudence,
22   and diligence under the circumstances then prevailing that a prudent person acting in a like
23   capacity and familiar with such matters would use in the conduct of an enterprise of a like
24   character and with like aims. These twin duties are referred to as the duties of loyalty and
25   prudence and are “the highest known to the law.” Tibble, 843 at 1197.
26         66.    The duty of loyalty requires fiduciaries to act with an “eye single” to the
27   interests of plan participants. Pegram v. Herdrich, 530 U.S. 211, 235 (2000). “Perhaps
28   the most fundamental duty of a [fiduciary] is that he [or she] must display . . . complete

     ______________________________________________________________________________________________
                                                 - 15 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 16 of 47



 1
     loyalty to the interests of the beneficiary and must exclude all selfish interest and all
 2
     consideration of the interests of third persons.” Pegram, 530 U.S. at 224 (quotation marks
 3
     and citations omitted). Thus, “in deciding whether and to what extent to invest in a
 4
     particular investment, a fiduciary must ordinarily consider only factors relating to the
 5
     interests of plan participants and beneficiaries . . . . A decision to make an investment may
 6
     not be influenced by [other] factors unless the investment, when judged solely on the basis
 7
     of its economic value to the plan, would be equal or superior to alternative investments
 8
     available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716, at *3
 9
     (Dec. 19, 1988) (emphasis added).
10
             67.   In effect, the duty of loyalty includes a mandate that the fiduciary display
11
     complete loyalty to the beneficiaries, and set aside the consideration of third persons.
12           68.   ERISA also “imposes a ‘prudent person’ standard by which to measure
13   fiduciaries’ investment decisions and disposition of assets.”        Fifth Third Bancorp v.
14   Dudenhoeffer, 134 S. Ct. 2459, 2467 (2014) (quotation omitted). In addition to a duty to
15   select prudent investments, under ERISA a fiduciary “has a continuing duty to monitor
16   [plan] investments and remove imprudent ones” that exists “separate and apart from the
17   [fiduciary’s] duty to exercise prudence in selecting investments.” Tibble I, 135 S. Ct. at
18   1828.
19           69.   In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for
20   breach by co-fiduciary”) further provides that:
21                 [I]n addition to any liability which he may have under any other
22                 provision of this part, a fiduciary with respect to a plan shall be
                   liable for a breach of fiduciary responsibility of another fiduciary
23
                   with respect to the same plan in the following circumstances: (A)
24                 if he participates knowingly in, or knowingly undertakes to
25
                   conceal, an act or omission of such other fiduciary, knowing
                   such an act or omission is a breach; (B) if, by his failure to
26                 comply with section 404(a)(1), 29 U.S.C. §1104(a)(1), in the
27                 administration of his specific responsibilities which give rise to
                   his status as a fiduciary, he has enabled such other fiduciary to
28
                   commit a breach; or (C) if he has knowledge of a breach by such

     ______________________________________________________________________________________________
                                                 - 16 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 17 of 47



 1
                  other fiduciary, unless he makes reasonable efforts under the
 2                circumstances to remedy the breach.
 3
           70.    During the Class Period, Defendants did not act in the best interests of the
 4
     Plan participants. Investment fund options chosen for a plan should not favor the fund
 5
     provider over the plan’s participants. Yet, here, to the detriment of the Plan and their
 6
     participants and beneficiaries, the Plan’s fiduciaries included and retained in the Plan
 7
     many mutual fund investments that were more expensive than necessary and otherwise
 8
     were not justified on the basis of their economic value to the Plan.
 9
           71.    Based on reasonable inferences from the facts set forth in this Complaint,
10
     during the Class Period, Defendants failed to have a proper system of review in place to
11
     ensure that participants in the Plan were being charged appropriate and reasonable fees for
12
     the Plan’s investment options. Additionally, Defendants failed to leverage the size of the
13
     Plan to negotiate for (1) lower expense ratios for certain investment options maintained
14
     and/or added to the Plan during the Class Period; and (2) a prudent payment arrangement
15
     with regard to the Plan’s recordkeeping and administrative fees.
16
           72.     As discussed below, Defendants breached fiduciary duties to the Plan and its
17
     participants and beneficiaries, and are liable for their breaches and the breaches of their co-
18
     fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).
19
                                 VII. SPECIFIC ALLEGATIONS
20

21   A.    Defendants Breached Their Fiduciary Duties in Failing to Investigate and
22
           Select Lower Cost Alternative Funds

23
           73.    Defendants’ breaches of their fiduciary duties, relating to their overall
24
     decision-making, resulted in selection (and maintenance) of several funds in the Plan
25
     throughout the Class Period, including those identified below, that wasted the Plan and
26
     participant’s assets because of unnecessary costs.
27
           74.    Under trust law, one of the responsibilities of the Plan’s fiduciaries is to
28
     “avoid unwarranted costs” by being aware of the “availability and continuing emergence”

     ______________________________________________________________________________________________
                                                 - 17 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 18 of 47



 1
     of alternative investments that may have “significantly different costs.”              Restatement
 2
     (Third) of Trusts ch. 17, intro. note (2007); see also Restatement (Third) of Trusts § 90
 3
     cmt. B (2007) (“Cost-conscious management is fundamental to prudence in the investment
 4
     function.”). Adherence to these duties requires regular performance of an “adequate
 5
     investigation” of existing investments in a plan to determine whether any of the plan’s
 6
     investments are “improvident,” or if there is a “superior alternative investment” to any of
 7
     the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent Catholic Med. Ctrs. Ret.
 8
     Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).
 9
            75.    Investment options have a fee for investment management and other services.
10
     With regards to investments like mutual funds, like any other investor, retirement plan
11
     participants pay for these costs via the fund’s expense ratio evidenced by a percentage of
12   assets. For example, an expense ratio of .75% means that the plan participant will pay
13   $7.50 annually for every $1,000 in assets. However, the expense ratio also reduces the
14   participant’s return and the compounding effect of that return. This is why it is prudent for
15   a plan fiduciary to consider the effect that expense ratios have on investment returns
16   because it is in the best interest of participants to do so.
17          76.    When large plans, particularly those with between $500 million dollars and
18   $1 billion dollars in assets4 like the Plan here, have options which approach the retail cost
19   of shares for individual investors or are simply more expensive than the average or median
20   institutional shares for that type of investment, a careful review of the plan and each option
21   is needed for the fiduciaries to fulfill their obligations to the plan participants.
22          77.    One indication of Defendants’ failure to prudently monitor the Plan’s funds is
23   that the Plan has retained several actively-managed funds as Plan investment options
24   despite the fact that these funds charged grossly excessive fees compared with comparable
25

26

27   4
      From 2014 through 2017, the Plan had assets under management of between $500 million dollars and $1
28   billion dollars. In 2018 and subsequent years, the Plan had over $1 billion dollars in assets under
     management. We use the more conservative number here but, in actuality, the Plan’s buying power is
     understated.
     ______________________________________________________________________________________________
                                                 - 18 –
                                         CLASS ACTION COMPLAINT
                Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 19 of 47



 1
     or superior alternatives, and despite ample evidence available to a reasonable fiduciary that
 2
     these funds had become imprudent due to their high costs.
 3
              78.    Another indication of Defendants’ failure to prudently monitor the Plan’s
 4
     funds is that several funds during the Class Period were more expensive than comparable
 5
     funds found in similarly sized plans (plans having between $500 million dollars and $1
 6
     billion in assets).
 7
              79.    In 2017, for example, the expense ratios for many of the funds in the Plan in
 8
     some cases had a difference of 100% (in the case of Fidelity Money Market Trust) and a
 9
     difference of 92% (in the case of Victory RS Select Growth Y) above the median expense
10
     ratios in the same category.5 The chart below illustrates these excessive expense ratios for
11
     each applicable fund in the Plan:
12
                                                                                    ICI
13
                      2017 Fund Option6                ER7        Category
                                                                                  Median
14
                             TRRDX
15
                                                       0.70
                    T. Rowe Price Retirement                     Target-date       0.65%
16
                                                        %
                               2040
17
                             TRRKX
18
                                                       0.71
                    T. Rowe Price Retirement                     Target-date       0.65%
19
                                                        %
                               2045
20
                             TRRJX
21
                                                       0.68
                    T. Rowe Price Retirement                     Target-date       0.65%
22
                                                        %
                               2035
23

24
     5See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at 62 (June
25
     2019) (hereafter, “ICI Study”) available at https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf.
26
     6
       As detailed in Section I, above, it appears that in 2018, nearly four years into the Class Period, the Plan
27   switched to the collective trust versions of the T.Rowe Price target date funds. But this was too little too
     late as the damages suffered by Plan participants to that point had already been baked in.
28
     7
         The listed expense figures are taken from summary prospectuses published in 2020.
     ______________________________________________________________________________________________
                                                 - 19 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 20 of 47



 1
                                                                          ICI
 2
                   2017 Fund Option6            ER7      Category
                                                                       Median
 3
                         TRRMX
 4
                                                0.71
                T. Rowe Price Retirement                Target-date     0.65%
 5
                                                 %
                           2050
 6
                         TRRNX
 7                                              0.72
                T. Rowe Price Retirement                Target-date     0.65%
 8                                               %
                           2055
 9
                         TRRLX
10                                              0.72
                T. Rowe Price Retirement                Target-date     0.65%
11                                               %
                           2060
12
                         FCNKX                  0.73     Domestic
13                                                                      0.42%
                  Fidelity Contrafund K          %         Equity
14
                         AADEX
15                                              0.62     Domestic
              American Beacon Large Cap                                 0.42%
16                                               %         Equity
                        Value Instl
17
                         MLAIX
18                                              0.73     Domestic
              MainStay Large Cap Growth                                 0.42%
19                                               %         Equity
                             I
20
                         RSSYX                  1.14     Domestic
21                                                                      0.42%
              Victory RS Select Growth Y         %         Equity
22
                         FGMXX
23
                 Fidelity Money Market
24                                              0.42       Money
                    Trust Retirement                                    0.14%
25                                               %         Market
               Government Money Market
26
                         Portfolio
27

28



     ______________________________________________________________________________________________
                                                 - 20 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 21 of 47



 1
           80.    The above comparisons understate the excessiveness of fees in the Plan
 2
     throughout the Class Period. That is because the ICI Median fee is based on a study
 3
     conducted in 2016 when expense ratios would have been higher than 2019 or even today
 4
     given the downward trend of expense ratios the last few years. Indeed, the ICI median
 5
     expense ratio for domestic equity funds for plans with between $500 million dollars and $1
 6
     billion dollars in assets was 0.52% using 2015 data compared with 0.42% in 2016.
 7
     Accordingly, the median expense ratios in 2020, or for that matter 2019, utilized by similar
 8
     plans would be lower than indicated above, demonstrating a greater disparity between the
 9
     2019 expense ratios utilized in the above chart for the Plan’s funds and the median
10
     expense ratios in the same category.
11
           81.    Further, median-based comparisons also understate the excessiveness of the
12   investment management fees of the Plan funds because many prudent alternative funds
13   were available that offered lower expenses than the median.
14         Failure to Utilize Lower Fee Share Classes
15         82.    Many mutual funds offer multiple classes of shares in a single mutual fund
16   that are targeted at different investors.    Generally, more expensive share classes are
17   targeted at smaller investors with less bargaining power, while lower cost shares are
18   targeted at institutional investors with more assets, generally $1 million or more, and
19   therefore greater bargaining power. There is no difference between share classes other
20   than cost—the funds hold identical investments and have the same manager.
21         83.    Large defined contribution plans such as the Plan have sufficient assets to
22   qualify for the lowest cost share class available. Even when a plan does not yet meet the
23   investment minimum to qualify for the cheapest available share class, it is well-known
24   among institutional investors that mutual fund companies will typically waive those
25   investment minimums for a large plan adding the fund in question to the plan as a
26   designated investment alternative. Simply put, a fiduciary to a large defined contribution
27   plan such as the Plan can use its asset size and negotiating power to invest in the cheapest
28



     ______________________________________________________________________________________________
                                                 - 21 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 22 of 47



 1
     share class available. For this reason, prudent retirement plan fiduciaries will search for
 2
     and select the lowest-priced share class available.
 3
           84.    Indeed, recently a court observed that “[b]ecause the institutional share
 4
     classes are otherwise identical to the Investor share classes, but with lower fees, a prudent
 5
     fiduciary would know immediately that a switch is necessary. Thus, the ‘manner that is
 6
     reasonable and appropriate to the particular investment action, and strategies involved…in
 7
     this case would mandate a prudent fiduciary – who indisputably has knowledge of
 8
     institutional share classes and that such share classes provide identical investments at
 9
     lower costs – to switch share classes immediately.” Tibble, et al. v. Edison Int. et al., No.
10
     07-5359, 2017 WL 3523737, at * 13 (C.D. Cal. Aug. 16, 2017).
11
           85.    Throughout the Class Period, the Plan offered T. Rowe Price Retirement
12   Target date funds. These target date funds had expense ratio ranging from 0.53% to 0.72%
13   in 2019 (these expense ratios would have been higher in 2014). However, since September
14   of 2015, T. Rowe Price offered the I share versions of the same funds which were identical
15   in all respects except for price.
16         86.    As demonstrated by the chart below, Defendants’ failure to select the I share
17   class was an indication of their failure to prudently monitor the Plan to determine whether
18   the Plan was invested in the lowest-cost share class available for the Plan’s mutual funds.
19   The chart below uses 2020 expense ratios to demonstrate how much more expensive the
20   funds were than their identical counterparts:
21                                                                            Excess
           Current Fund             ER     Lower Share Class          ER
22                                                                           Expense
23
                 TRRFX                            TRPFX
                                    0.53                             0.41
24
            T. Rowe Price                     T. Rowe Price                    29%
                                     %                                %
25
          Retirement 2005                   Retirement I 2005 I
26
                 TRRAX                            TRPAX
27
                                    0.53                             0.40
            T. Rowe Price                     T. Rowe Price                    32%
28
                                     %                                %
          Retirement 2010                   Retirement I 2010 I

     ______________________________________________________________________________________________
                                                 - 22 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 23 of 47



 1
                                                                              Excess
 2
           Current Fund            ER     Lower Share Class           ER
                                                                             Expense
 3
              TRRGX                               TRFGX
 4
                                  0.56                               0.43
           T. Rowe Price                      T. Rowe Price                    30%
 5
                                   %                                  %
          Retirement 2015                   Retirement I 2015 I
 6
              TRRBX                               TRBRX
 7                                0.59                               0.46
           T. Rowe Price                      T. Rowe Price                    28%
 8                                 %                                  %
          Retirement 2020                   Retirement I 2020 I
 9
              TRRHX                               TRPHX
10                                0.63
           T. Rowe Price                      T. Rowe Price         0.50%      26%
11                                 %
          Retirement 2025                   Retirement 2025 I
12
              TRRCX                               TRPCX
13                                0.66                               0.53
           T. Rowe Price                      T. Rowe Price                    24%
14                                 %                                  %
          Retirement 2030                   Retirement I 2030 I
15
               TRRJX                              TRPJX
16                                0.68                               0.56
           T. Rowe Price                      T. Rowe Price                    21%
17                                 %                                  %
          Retirement 2035                   Retirement I 2035 I
18
              TRRDX                               TRPDX
19                                0.70                               0.58
           T. Rowe Price                      T. Rowe Price                    20%
20                                 %                                  %
          Retirement 2040                   Retirement I 2040 I
21
              TRRKX                               TRPKX
22                                0.71                               0.59
           T. Rowe Price                      T. Rowe Price                    20%
23                                 %                                  %
          Retirement 2045                   Retirement I 2045 I
24
              TRRMX                              TRPMX
25                                0.71                               0.59
           T. Rowe Price                      T. Rowe Price                    20%
26                                 %                                  %
          Retirement 2050                   Retirement I 2050 I
27

28



     ______________________________________________________________________________________________
                                                 - 23 –
                                         CLASS ACTION COMPLAINT
               Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 24 of 47



 1
                                                                               Excess
 2
           Current Fund            ER        Lower Share Class          ER
                                                                               Expense
 3
                 TRRNX                                TRPNX
 4
                                   0.72                                0.59
           T. Rowe Price                         T. Rowe Price                  22%
 5
                                      %                                 %
          Retirement 2055                       Retirement 2055
 6
                 TRRLX                                TRPLX
 7                                 0.72
           T. Rowe Price                         T. Rowe Price        0.59%     22%
 8                                    %
          Retirement 2060                      Retirement 2060 I
 9

10

11
           87.      In addition to the target dates funds discussed above, NVIDIA also failed to
12
     identify identical lower share classes for other funds in the Plan as detailed in the chart,
13
     below.
14

15
                                           Lower Share                Excess     Date
16      Current Fund          ER                               ER
                                              Class                   Expense Available
17
              FCNTX                          FCNKX
18                                                                               May 9
              Fidelity       0.82 %          Fidelity         0.73%    12%
19                                                                               2008
          Contrafund                       Contrafund K
20

21
              RERFX                          RERGX
       American Funds                     American Funds                         May 1
22                           0.53 %                           0.49%     8%
          Europacific                       Europacific                          2009
23

24
          Growth R5                         Growth R6

25

26         88.     The above is for illustrative purposes only.         During the Class Period,
27   Defendants knew or should have known of the existence of cheaper share classes and
28



     ______________________________________________________________________________________________
                                                 - 24 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 25 of 47



 1
     therefore also should have immediately identified the prudence of transferring the Plan’s
 2
     funds into these alternative investments.
 3
            89.     As noted above, minimum initial investment amounts are typically waived for
 4
     institutional investors like retirement plans. See, e.g., Davis, et al. v. Washington Univ., et
 5
     al., No. 18-3345, slip op. at 5 (8th Cir. May 22, 2020) (“minimum investment
 6
     requirements are ‘routinely waived’ for individual investors in large retirement-savings
 7
     plans”); Sweda v. Univ. of Pennsylvania, 923 F.3d 320, 329 (3d Cir. 2019) (citing Tibble
 8
     II, 729 F.3d at 1137 n.24). The following is a sampling of the assets under management as
 9
     of the end of 2018:
10
                                                                2017 Assets Under
11
                         Fund in Plan
                                                                   Management
12
          T. Rowe Price Retirement 2005 through
13
                                                                    $224,800,000
                              20608
14
                      Fidelity Contrafund                           $89,751,798
15
          American Funds Europacific Growth R5                      $51,413,805
16

17
            90.     All of the lower share class alternatives were available during the Class
18
     Period. A prudent fiduciary conducting an impartial review of the Plan’s investments
19
     would have identified the cheaper share classes available and transferred the Plan’s
20
     investments in the above-referenced funds into the lower share classes at the earliest
21
     opportunity.
22
            91.     There is no good-faith explanation for utilizing high-cost share classes when
23
     lower-cost share classes are available for the exact same investment. The Plan did not
24
     receive any additional services or benefits based on its use of more expensive share
25

26
     8 Target date funds are negotiated and sold as a package. The minimum buy in amount for target date
27
     funds is based on the amount under management for all target date funds in any given Plan. Here, in 2017,
28   the total for all T. Rowe target date funds, as indicated in the chart, was $224,800,000. In 2014 that
     number was $99,949,886, in 2015 it was $119,498,867 and in 2016 it was $155,730,339.

     ______________________________________________________________________________________________
                                                 - 25 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 26 of 47



 1
     classes; the only consequence was higher costs for Plan participants. Indeed, given that
 2
     the lower-priced share classes were the same fund as the higher-priced classes, they had
 3
     greater returns. Defendants failed in their fiduciary duties either because they did not
 4
     negotiate aggressively enough with their service providers to obtain better pricing or they
 5
     were asleep at the wheel and were not paying attention. Either reason is inexcusable.
 6
           92.    It is not prudent to select higher cost versions of the same fund even if a
 7
     fiduciary believes fees charged to plan participants by the “retail” class investment were
 8
     the same as the fees charged by the “institutional” class investment, net of the revenue
 9
     sharing paid by the funds to defray the Plan’s recordkeeping costs. Tibble, et al. v. Edison
10
     Int. et al., No. 07-5359, 2017 WL 3523737, at * 8 (C.D. Cal. Aug. 16, 2017) (“Tibble III”).
11
     Fiduciaries should not “choose otherwise imprudent investments specifically to take
12   advantage of revenue sharing.” Id. at * 11. This lack of basic fiduciary practice resonates
13   loudly in this case especially where the recordkeeping and administrative costs were
14   unreasonably high as discussed below. A fiduciary’s task is to negotiate and/or obtain
15   reasonable fees for investment options and recordkeeping/administration fees independent
16   of each other if necessary.
17         93.    By failing to investigate the use of lower cost share classes, Defendants
18   caused the Plan to pay millions of dollars per year in unnecessary fees.
19         Failure to Investigate Availability of Lower Cost Collective Trusts
20

21         94.    Collective trusts, also referred to as CITs, are akin to low-cost share classes
22   because many if not most mutual fund strategies are available in a collective trust format,
23   and the investments in the collective trusts are identical to those held by the mutual fund,
24   except they cost less.
25         95.    ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828. Accordingly,
26   the Supreme Court has stated that where ERISA is silent, courts should seek guidance
27   from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One such area is the
28   selection of appropriate funds for a plan. Trust law states it depends on “the type of trustee

     ______________________________________________________________________________________________
                                                 - 26 –
                                         CLASS ACTION COMPLAINT
               Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 27 of 47



 1
     and the nature of the breach involved, the availability of relevant data, and other facts and
 2
     circumstances of the case.” Restatement (Third) of Trusts § 100 cmt. b(1). To determine
 3
     whether a fiduciary has selected appropriate funds for the trust, appropriate comparators
 4
     may include “return rates of one or more suitable common trust funds, or suitable index
 5
     mutual funds or market indexes (with such adjustments as may be appropriate).” Id.
 6
     (emphasis added).
 7
            96.     Plan fiduciaries such as Defendants here must be continually mindful of
 8
     investment options to ensure they do not unduly risk plan participants’ savings and do not
 9
     charge unreasonable fees.           Some of the best investment vehicles for these goals are
10
     collective trusts, which pool plan participants’ investments further and provide lower fee
11
     alternatives to even institutional and 401(k) plan specific shares of mutual funds.
12          97.     Collective trusts are administered by banks or trust companies, which
13   assemble a mix of assets such as stocks, bonds and cash. Regulated by the Office of the
14   Comptroller of the Currency rather than the Securities and Exchange Commission,
15   collective trusts have simple disclosure requirements, and cannot advertise nor issue
16   formal prospectuses. As a result, their costs are much less, with lower or no administrative
17   costs, and lower or no marketing or advertising costs. See Powell, Robert, “Not Your
18   Normal       Nest    Egg,”      The     Wall     Street     Journal,     March      2013,      available     at
19   http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.
20          98.     Due to their potential to reduce overall plan costs, collective trusts are
21   becoming increasingly popular; Use of CITs in DC Plans Booming (discussing data
22   showing that among both mid-size and large defined contribution plans, significantly more
23   assets are held in collective trusts than in mutual funds).9
24

25
     9  The criticisms that have been launched against collective trust vehicles in the past no longer apply.
26   Collective trusts use a unitized structure and the units are valued daily; as a result, participants invested in
     collective trusts are able to track the daily performance of their investments online. Use of CITs in DC
27
     Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k) Plans, EMPLOYEE BENEFIT NEWS
28   (Apr. 14, 2016), available at http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans
     (hereinafter CITs Gaining Ground). Many if not most mutual fund strategies are available in collective
     trust format, and the investments in the collective trusts are identical to those held by the mutual fund.
     ______________________________________________________________________________________________
                                                 - 27 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 28 of 47



 1
            99.     A clear indication of Defendants’ lack of a prudent investment evaluation
 2
     process was their failure to timely identify and select available collective trusts. A prudent
 3
     fiduciary conducting an impartial review of the Plan’s investments would have identified
 4
     all funds that could be converted to collective trusts at the earliest opportunity.
 5
            100. Here, during the entire class period and beginning in 2012, T. Rowe Price
 6
     offered collective trust versions of its target date funds, which currently have a minimum
 7
     investment amount of only $20 million dollars. Given the fact that the Plan had over $99
 8
     million dollars invested in target date funds in 2014, the Plan would have easily qualified
 9
     for the collective trust versions beginning in 2014 or sooner. Target date funds are sold as
10
     a package with the minimum investment amount referring to the total amount invested
11
     across all target date funds. In 2017, for example, the Plan had twelve T. Rowe Price target
12   date funds ranging from an expected retirement date of 2005 to 2060 at five-year intervals.
13   The $20 million dollar minimum needed to qualify refers to the total of all assets held in
14   all of the 12 funds collectively. Looking at 2017, the Plan had over $224 million dollars
15   invested in T. Rowe Price target date funds, well above the $20 million dollar minimum.
16   The chart below illustrates the cost difference between the T. Rowe Price Retirement
17   target date funds and the collective trust versions:
18                                                 Collective Trust                     Excess
            Current Fund               ER                                      ER
19                                                      Version                        Expense
20
                                                     T. Rowe Price
            T. Rowe Price              0.63
21
                                                Retirement 2025 Trust 0.46%               37%
           Retirement 2025              %
22
                                                            A
23

24

25
     Use of CITs in DC Plans Booming; CITs Gaining Ground. And because collective trusts contract directly
26   with the plan, and provide regular reports regarding costs and investment holdings, the Plan has the same
     level of protection that the Investment Company Act provides to individual investors, thus eliminating the
27
     need for the protections of the Investment Company Act. Further, collective trusts are still subject to state
28   and federal banking regulations that provide comparable protections. American Bankers Association,
     ABA       Primer     on     Bank     Collective    Funds,    June     2015,    at    1,      available     at
     https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-investment-funds.
     ______________________________________________________________________________________________
                                                 - 28 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 29 of 47



 1
                                             Collective Trust                Excess
 2
           Current Fund           ER                                 ER
                                                 Version                    Expense
 3
                                              T. Rowe Price
 4
           T. Rowe Price          0.66
                                          Retirement 2030 Trust 0.46%         43%
 5
          Retirement 2030          %
                                                     A
 6
                                              T. Rowe Price
 7         T. Rowe Price          0.59
                                          Retirement 2020 Trust 0.46%         28%
 8        Retirement 2020          %
                                                     A
 9
                                              T. Rowe Price
10         T. Rowe Price          0.68
                                          Retirement 2035 Trust 0.46%         48%
11        Retirement 2035          %
                                                     A
12
                                              T. Rowe Price
13         T. Rowe Price          0.70
                                          Retirement 2040 Trust 0.46%         52%
14        Retirement 2040          %
                                                     A
15
                                              T. Rowe Price
16         T. Rowe Price          0.71
                                          Retirement 2045 Trust 0.46%         54%
17        Retirement 2045          %
                                                     A
18
                                              T. Rowe Price
19         T. Rowe Price          0.56
                                          Retirement 2015 Trust 0.46%         22%
20        Retirement 2015          %
                                                     A
21
                                              T. Rowe Price
22         T. Rowe Price          0.71
                                          Retirement 2045 Trust 0.46%         54%
23        Retirement 2050          %
                                                     A
24
                                              T. Rowe Price
25         T. Rowe Price          0.72
                                          Retirement 2045 Trust 0.46%         56%
26        Retirement 2055          %
                                                     A
27
           T. Rowe Price          0.53        T. Rowe Price
28                                                                 0.46%      15%
          Retirement 2010          %      Retirement 2045 Trust

     ______________________________________________________________________________________________
                                                 - 29 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 30 of 47



 1
                                             Collective Trust                Excess
 2
           Current Fund           ER                                 ER
                                                 Version                    Expense
 3
                                                     A
 4

 5                                            T. Rowe Price
           T. Rowe Price          0.53
 6                                        Retirement 2045 Trust 0.46%          15%
          Retirement 2005          %
 7                                                   A
 8                                            T. Rowe Price
           T. Rowe Price          0.72
 9                                        Retirement 2045 Trust 0.46%          56%
          Retirement 2060          %
10                                                   A
11

12         101.    Accordingly, collective trusts were readily available to the Plan during the
13   Class Period, which Defendants knew or should have known of their existence, and
14   therefore also should have immediately identified the prudence of transferring the Plan’s
15   funds into these alternative investments beginning in 2012.
16         102. But it was not until 2018 that the Plan finally switched to a CIT version of the
17   T. Rowe Price target date funds as enumerated above. This unwarranted delay was
18   inexcusable and frankly too late by at least 6 years. This is the case because the CIT
19   version of the T. Rowe Price’s target-date funds first became available in January of 2012.
20   The Plan should have switched to the T. Rowe CIT target date funds as early as 2012
21   which would have saved the Plan millions.
22         103. The Plan incurred excess fees due to Defendants’ failure to adequately
23   investigate the availability of collective trusts in the same investment style of mutual funds
24   in the Plan. Because of the Plan’s size, it could have reaped considerable cost savings by
25   using collective trusts, but Defendants again failed to investigate this option adequately.
26         104. In summary, Defendants could have used the Plan’s bargaining power to
27   obtain high-quality, low-cost alternatives to mutual funds, in order to negotiate the best
28   possible price for the Plan. By failing to investigate the use of alternative investments


     ______________________________________________________________________________________________
                                                 - 30 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 31 of 47



 1
     such as collective trusts, Defendants caused the Plan to pay millions of dollars per year in
 2
     unnecessary fees.
 3
           Failure to Utilize Lower Cost Passively Managed and Actively Managed Funds
 4

 5
           105. As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.
 6
     Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual
 7
     funds or market indexes (with such adjustments as may be appropriate).” Restatement
 8
     (Third) of Trusts § 100 cmt. b(1).
 9
           106. While higher-cost mutual funds may outperform a less-expensive option, such
10
     as a passively-managed index fund, over the short term, they rarely do so over a longer
11
     term. See Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The
12   Washington       Post,     available      at     https://www.washingtonpost.com/news/get-
13   there/wp/2015/03/17/do-any-mutual-funds-ever-beat-the-market-hardly/ (citing a study by
14   S&P Dow Jones Indices which looked at 2,862 actively managed mutual funds, focused on
15   the top quartile in performance and found most did not replicate performance from year to
16   year); see also Index funds trounce actively managed funds: Study, available at
17   http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-managed-funds-study.html
18   (“long-term data suggests that actively managed funds “lagged their passive counterparts
19   across nearly all asset classes, especially over the 10-year period from 2004 to 2014.”)
20         107. Indeed, funds with high fees on average perform worse than less expensive
21   funds, even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is
22   Better: Fee Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. &
23   Org. 871, 873 (2009) (hereinafter “When Cheaper is Better”); see also Jill E. Fisch,
24   Rethinking the Regulation of Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75
25   (2010) (summarizing numerous studies showing that “the most consistent predictor of a
26   fund’s return to investors is the fund’s expense ratio”).
27         108. During the Class Period, Defendants failed to consider materially similar but
28   cheaper alternatives to the Plan’s investment options. The chart below demonstrates that

     ______________________________________________________________________________________________
                                                 - 31 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 32 of 47



 1
     the expense ratios of the Plan’s investment options were more expensive by multiples of
 2
     comparable passively-managed and actively-managed alternative funds in the same
 3
     investment style. These alternative investments had no material difference in risk/return
 4
     profiles with the Plan’s funds and there was a high correlation of the alternative funds’
 5
     holdings with the Plan’s funds holdings such that any difference was immaterial. The
 6
     alternative funds also had better performances than the Plan’s funds in their 3 and 5 year
 7
     average returns as of June 2020. Indeed, as of March 31, 2020, the 5 year average return
 8
     for American Beacon Large Cap Value R5 was worse than 73% of its peer funds. A
 9
     reasonable investigation would have revealed the existence of lower-cost and better
10
     performing alternatives to the Plan’s funds.
11
           109. The chart below uses 2020 expense ratios as a methodology to demonstrate
12   how much more expensive the Plan’s funds were than their alternative fund counterparts.
13
                                                                                     %
14
                          2020     Passive/Active Lower      2020     Investme      Fee
         2017 Fund
15
                           ER        Cost Alternative         ER       nt Style    Exces
16
                                                                                     s
17
                                  Fidelity Freedom Index      0.12
18
                                                                                   425%
        T. Rowe Price      0.63        2025 Investor           %       Target-
19
       Retirement 2025      %      American Funds 2025        0.33    date Fund
20
                                                                                    91%
                                    Trgt Date Retire R6        %
21

22
                                  Fidelity Freedom Index      0.12
23
                                                                                   450%
        T. Rowe Price      0.66        2030 Investor           %       Target-
24
       Retirement 2030      %      American Funds 2030        0.35    date Fund
25                                                                                  88%
                                    Trgt Date Retire R6        %
26

27
        T. Rowe Price      0.59   Fidelity Freedom Index      0.12     Target-
28                                                                                 392%
       Retirement 2020      %          2020 Investor           %      date Fund

     ______________________________________________________________________________________________
                                                 - 32 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 33 of 47



 1
                                                                                     %
 2
                          2020     Passive/Active Lower      2020     Investme      Fee
 3
         2017 Fund
                           ER        Cost Alternative         ER       nt Style    Exces
 4
                                                                                     s
 5
                                   American Funds 2020        0.31
 6
                                                                                    90%
                                    Trgt Date Retire R6        %
 7

 8
                                  Fidelity Freedom Index      0.12
 9                                                                                 467%
       T. Rowe Price       0.68        2035 Investor           %       Target-
10
      Retirement 2035       %      American Funds 2035        0.37    date Fund
11                                                                                  84%
                                    Trgt Date Retire R6        %
12

13
                                  Fidelity Freedom Index      0.12
14                                                                                 483%
       T. Rowe Price       0.70        2040 Investor           %       Target-
15
      Retirement 2040       %      American Funds 2040        0.38    date Fund
16                                                                                  84%
                                    Trgt Date Retire R6        %
17

18
                                  Fidelity Freedom Index      0.12
19                                                                                 491%
       T. Rowe Price       0.71        2045 Investor           %       Target-
20
      Retirement 2045       %      American Funds 2045        0.38    date Fund
21                                                                                  87%
                                    Trgt Date Retire R6        %
22

23
                                  Fidelity Freedom Index      0.12
24                                                                                 366%
       T. Rowe Price       0.56        2015 Investor           %       Target-
25
      Retirement 2015       %      American Funds 2015        0.31    date Fund
26                                                                                  57%
                                    Trgt Date Retire R6        %
27

28
       T. Rowe Price       0.71   Fidelity Freedom Index      0.12     Target-     491%
     ______________________________________________________________________________________________
                                                 - 33 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 34 of 47



 1
                                                                                     %
 2
                          2020     Passive/Active Lower      2020     Investme      Fee
 3
         2017 Fund
                           ER        Cost Alternative         ER       nt Style    Exces
 4
                                                                                     s
 5
      Retirement 2050       %          2050 Investor           %      date Fund
 6
                                   American Funds 2050        0.39
 7                                                                                  87%
                                    Trgt Date Retire R6        %
 8

 9
                                  Fidelity Freedom Index      0.12
10                                                                                 500%
       T. Rowe Price       0.72        2055 Investor           %       Target-
11
      Retirement 2055       %      American Funds 2055        0.40    date Fund
12                                                                                  80%
                                    Trgt Date Retire R6        %
13

14
                                  Fidelity Freedom Index      0.12
15                                                                                 341%
       T. Rowe Price       0.53        2010 Investor           %       Target-
16
      Retirement 2010       %      American Funds 2010        0.31    date Fund
17                                                                                  71%
                                    Trgt Date Retire R6        %
18

19
                                  Fidelity Freedom Index      0.12
20                                                                                 341%
       T. Rowe Price       0.53        2005 Investor           %       Target-
21
      Retirement 2005       %      American Funds 2005        0.31    date Fund
22                                                                                  71%
                                    Trgt Date Retire R6        %
23

24
                                  Fidelity Freedom Index      0.12
25                                                                                 500%
       T. Rowe Price       0.72        2060 Investor           %       Target-
26
      Retirement 2060       %      American Funds 2060        0.41    date Fund
27                                                                                  76%
                                    Trgt Date Retire R6        %
28



     ______________________________________________________________________________________________
                                                 - 34 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 35 of 47



 1
                                                                                     %
 2
                          2020     Passive/Active Lower      2020     Investme      Fee
 3
         2017 Fund
                           ER        Cost Alternative         ER       nt Style    Exces
 4
                                                                                     s
 5
                                    TIAA-CREF Large-          0.05                 1360
 6
           Fidelity        0.73       Cap Gr Idx Instl         %      Domestic       %
 7
        Contrafund K        %                                 0.51     Equity
 8                                 Franklin DynaTech R6                            100%
                                                               %
 9

10
                                    Vanguard Dividend
11                         0.44                               0.08                 450.0
                                    Appreciation Index
12      JPMorgan US         %                                  %      Domestic      0%
                                            Adm
13        Equity R6                                                    Equity
                                   Vanguard PRIMECAP          0.31
14                                                                                 100%
                                            Adm                %
15

16
                           0.62     Vanguard Mega Cap         0.06                 933.3
17        American
                            %         Value Index Instl        %      Domestic      0%
18      Beacon Large
                                     Vanguard Equity-         0.18     Equity
19     Cap Value Instl                                                             100%
                                        Income Adm             %
20

21
       MainStay Large      0.73    AB Large Cap Growth        0.63    Domestic
22                                                                                  16%
        Cap Growth I        %                 I                %       Equity
23

24
         Victory RS        1.14    Invesco Oppenheimer        0.66    Domestic
25                                                                                  73%
      Select Growth Y       %          Discovery R6            %       Equity
26

27
       Fidelity Money      0.42     Vanguard Treasury         0.09     Money
28                                                                                 366%
        Market Trust        %     Money Market Investor        %       Market
     ______________________________________________________________________________________________
                                                 - 35 –
                                         CLASS ACTION COMPLAINT
                 Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 36 of 47



 1
                                                                                       %
 2
                                2020      Passive/Active Lower    2020    Investme    Fee
 3
             2017 Fund
                                 ER          Cost Alternative      ER     nt Style   Exces
 4
                                                                                       s
 5
             Retirement
 6
            Government                      Vanguard Federal       0.11
 7
                                                                                      100%
           Money Market                  Money Market Investor      %
 8
              Portfolio
 9

10
               110. The above is for illustrative purposes only as the significant fee disparities
11
     detailed above existed for all years of the Class Period. The Plan expense ratios were
12
     multiples of what they should have been, given the bargaining power available to the Plan
13
     fiduciaries.
14
               111. With regard to the comparison of the actively managed funds to passively
15
     managed funds, these results are not surprising given that in the long-term, actively
16
     managed funds do not outperform their passively-managed counterparts.                 Indeed, the
17
     majority of U.S. equity funds did not outperform their index counterparts in the five years
18
     ending June 30, 2019:10
19

20
            Fund Category              Comparison Index         Percentage of Funds
21
                                                                That
22                                                              Underperformed
                                                                Their Benchmark 5
23
                                                                Yr (%)
24                Large-Cap                    S&P 500          78.52
25
                   Mid-Cap                S&P MidCap 400        63.56
26
                  Small-Cap              S&P SmallCap 600       75.09
27

28

     10
          Source: https://us.spindices.com/spiva/#/reports
     ______________________________________________________________________________________________
                                                 - 36 –
                                         CLASS ACTION COMPLAINT
                 Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 37 of 47



 1
                 Multi-Cap            S&P Composite 1500   82.79
 2
              Domestic Equity         S&P Composite 1500   81.66
 3

 4            Large-Cap Value               S&P Value      84.74
 5
              Mid-Cap Value             S&P MidCap 400     92.31
 6                                          Value
              Small-Cap Value          S&P SmallCap 600    90.57
 7
                                            Value
 8            Multi-Cap Value         S&P Composite 1500   91.35
 9                                          Value
10
              112. A prudent investigation would have revealed the existence of these lower-cost
11
     and better performing alternatives to the Plan’s funds.
12
              113. Defendants’ failure to investigate lower cost alternative investments (both
13
     actively and passively managed funds) during the Class Period cost the Plan and its
14
     participants millions of dollars.
15
     B.       Defendants Failed to Monitor or Control the Plan’s Recordkeeping Expenses
16
              114.    The Plan’s recordkeeper during the Class Period was Fidelity. 2014 through
17
     2018 Form 5500s filed with the United States Department of Labor (“2014-2018 Form
18
     5500s) at 3.
19
              115. The term “recordkeeping” is a catchall term for the suite of administrative
20   services typically provided to a defined contribution plan by the plan’s “recordkeeper.”
21   Beyond simple provision of account statements to participants, it is quite common for the
22   recordkeeper to provide a broad range of services to a defined contribution plan as part of
23   its package of services. These services can include claims processing, trustee services,
24   participant education, managed account services, participant loan processing, QDRO11
25   processing, preparation of disclosures, self-directed brokerage accounts, investment
26   consulting, and general consulting services. Nearly all recordkeepers in the marketplace
27

28
     11
          Qualified Domestic Relations Order.
     ______________________________________________________________________________________________
                                                 - 37 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 38 of 47



 1
     offer this range of services, and defined contribution plans have the ability to customize
 2
     the package of services they receive and have the services priced accordingly. Many of
 3
     these services can be provided by recordkeepers at very little cost. In fact, several of these
 4
     services, such as managed account services, self-directed brokerage, QDRO processing,
 5
     and loan processing are often a profit center for recordkeepers.
 6
           116. Here, Fidelity was willing to perform recordkeeping and administrative
 7
     services for the Plan as long as NVIDIA acknowledged that Fidelity “may act as its agent
 8
     in the performance of ministerial, nonfiduciary duties under the Trust.” Plan Doc. at 63.
 9
           117. The cost of providing recordkeeping services depends on the number of
10
     participants in a plan. Plans with large numbers of participants can take advantage of
11
     economies of scale by negotiating a lower per-participant recordkeeping fee. Because
12   recordkeeping expenses are driven by the number of participants in a plan, the vast
13   majority of plans are charged on a per-participant basis.
14         118. Recordkeeping expenses can either be paid directly from plan assets, or
15   indirectly by the plan’s investments in a practice known as revenue sharing (or a
16   combination of both or by a plan sponsor). Revenue sharing payments are payments made
17   by investments within the plan, typically mutual funds, to the plan’s recordkeeper or to the
18   plan directly, to compensate for recordkeeping and trustee services that the mutual fund
19   company otherwise would have to provide.
20         119. Although utilizing a revenue sharing approach is not per se imprudent,
21   unchecked, it could be devastating for Plan participants. “At worst, revenue sharing is a
22   way to hide fees. Nobody sees the money change hands, and very few understand what
23   the total investment expense pays for. It’s a way to milk large sums of money out of large
24   plans by charging a percentage-based fee that never goes down (when plans are ignored or
25   taken advantage of). In some cases, employers and employees believe the plan is ‘free’
26   when it is in fact expensive.” Justin Pritchard, “Revenue Sharing and Invisible Fees”
27   available at   http://www.cccandc.com/p/revenue-sharing-and-invisible-fees (last visited
28   March 19, 2020).

     ______________________________________________________________________________________________
                                                 - 38 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 39 of 47



 1
            120. In order to make an informed evaluation as to whether a recordkeeper or other
 2
     service provider is receiving no more than a reasonable fee for the services provided to a
 3
     plan, a prudent fiduciary must identify all fees, including direct compensation and revenue
 4
     sharing being paid to the plan’s recordkeeper. To the extent that a plan’s investments pay
 5
     asset-based revenue sharing to the recordkeeper, prudent fiduciaries monitor the amount of
 6
     the payments to ensure that the recordkeeper’s total compensation from all sources does
 7
     not exceed reasonable levels, and require that any revenue sharing payments that exceed a
 8
     reasonable level be returned to the plan and its participants.
 9
            121. Further, the plan’s fiduciaries must remain informed about overall trends in
10
     the marketplace regarding the fees being paid by other plans, as well as the recordkeeping
11
     rates that are available. This will generally include conducting a Request for Proposal
12   (“RFP”) process at reasonable intervals, and immediately if the plan’s recordkeeping
13   expenses have grown significantly or appear high in relation to the general marketplace.
14   More specifically, an RFP should happen at least every three to five years as a matter of
15   course, and more frequently if the plans experience an increase in recordkeeping costs or
16   fee benchmarking reveals the recordkeeper’s compensation to exceed levels found in
17   other, similar plans. George v. Kraft Foods Glob., Inc., 641 F.3d 786, 800 (7th Cir. 2011);
18   Kruger v. Novant Health, Inc., 131 F. Supp. 3d 470, 479 (M.D.N.C. 2015).
19          122. Cerulli Associates stated in early 2012 that more than half of the plan
20   sponsors asked indicated that they “are likely to conduct a search for [a] recordkeeper
21   within the next two years.” These RFPs were conducted even though many of the plan
22   sponsors indicated that “they have no intention of leaving their current recordkeeper.”12
23          123. Throughout the Class Period, Fidelity purportedly charged a flat $63 per
24   participant annually beginning in 2015. This amount was reduced to $53 per participant in
25   2017. See, the Fidelity Investment Retirement Plan Service Agreement and its
26   Amendments (“Service Agreement”). But, at the same time, Fidelity collected revenue
27

28
     12
        “Recordkeeper Search Activity Expected to Increase Within Next Two Years,” Cerulli Assoc., January
     8, 2013, https://www.plansponsor.com/most-recordkeeping-rfps-to-benchmark-fees/
     ______________________________________________________________________________________________
                                                 - 39 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 40 of 47



 1
     sharing which was deposited into a revenue sharing account.13 The chart below illustrates
 2
     the amount of revenue sharing collected during the Class Period:
 3
                                        Hard Dollar
 4
                                                                  Fidelity
                  Participants          Payments -                                       Total
 5
                                                                  Indirect
                                          Fidelity
 6
          2014             4895 $38,319.00                    $420,196.00           $458,515.00
 7
          2015             5117 $(110,396.00)                 $502,127.00           $391,731.00
 8
          2016             5749 $8,145.00                     $579,885.00           $588,030.00
 9
          2017             6622 $(127,416.00)                 $768,693.00           $641,277.00
10
          2018             7822 $(11,701.00)                  $458,130.00           $446,429.00
11

12

13          124. The manner in which recordkeeping costs were paid for by the Plan’s
14
     fiduciaries was clearly imprudent and disloyal to the Plan participants. The excess amount
15
     of money taken from revenue sharing that was never used to pay for recordkeeping and
16
     administrative costs cannot justify Defendants’ selection of high-priced investment options
17
     to take advantage of revenue sharing. A more prudent arrangement in this case would
18
     have been to select available lower cost investment funds that used little to no revenue
19
     sharing and for the Defendants to negotiate and/or obtain reasonable direct compensation
20
     per participant recordkeeping/administration costs with no strings attached.
21
            125. Defendants have wholly failed to prudently manage and control the Plan’s

22
     recordkeeping and administrative costs by failing to, among other things, send out RFPs to

23
     try to obtain lower recordkeeping costs than Fidelity was charging. Fidelity has been the

24
     Plan’s recordkeeper for 18 years and counting.

25

26

27   13
       As detailed in Section IV, above, the Plan Doc. provides that “[a]mounts a service provider agrees to
28   credit to the Plan in recognition of the service provider’s compensation for Plan services will be allocated
     to a suspense account from which the Administrator may pay Plan expenses and/or allocate amounts to
     the Accounts” Plan Doc. at 30.
     ______________________________________________________________________________________________
                                                 - 40 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 41 of 47



 1
            126. By way of comparison, we can look at what other plans are paying for
 2
     recordkeeping and administrative costs. One data source, the 401k Averages Book (20th
 3
     ed. 2020)14 studies Plan fees for smaller plans, those under $200 million in assets.
 4
     Although it studies smaller plans than the Plan, it is nonetheless a useful resource because
 5
     we can extrapolate from the data what a bigger plan like the Plan should be paying for
 6
     recordkeeping. That is because recordkeeping and administrative fees should decrease as
 7
     a Plan increases in size. For example, a plan with 200 participants and $20 million in
 8
     assets has an average recordkeeping and administration cost (through direct compensation)
 9
     of $12 per participant. 401k Averages Book at p. 95. A plan with 2,000 participants and
10
     $200 million in assets has an average recordkeeping and administration cost (through
11
     direct compensation) of $5 per participant. Id., at p. 108. Thus, the Plan, with between a
12   half-billion dollars and a billion dollars in assets and over 7,000 participants throughout
13   the Class Period, should have had direct recordkeeping costs below the $5 average, which
14   it clearly did not.
15          127. Looking at the Plan’s total compensation for recordkeeping and
16   administrative costs also reveals fiduciary breaches. As noted above, some plans pay
17   recordkeepers additional fees on top of direct compensation in the form of revenue
18   sharing, and that was the case with the Plan. The maximum indirect compensation
19   received by Fidelity for recordkeeping services can be estimated to a reasonable degree of
20   certainty using publicly available information15 because revenue sharing is divvied among
21   all the plan’s service providers. 401k Averages Book, at p. 7, Answer to FAQ No. 14.
22          128. The total amount of recordkeeping fees (both through direct and indirect
23   payments) per the Plan’s form 5500 throughout the Class Period on a per participant
24   annual basis was conservatively above $60 per participant per year, after credits, if any.
25

     14
26     “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-biased,
     comparative 401(k) average cost information.” 401k Averages Book at p. 2.
27
     15
        See Braden, 588 F.3d at 598 (“If Plaintiffs cannot state a claim without pleading facts which tend
28   systematically to be in the sole possession of defendants, the remedial scheme of [ERISA] will fail, and
     the crucial rights secured by ERISA will suffer.”).
     ______________________________________________________________________________________________
                                                 - 41 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 42 of 47



 1
            129. These amounts are clearly unreasonable as they are well above recognized
 2
     reasonable rates for large plans which typically average around $35 per participant, with
 3
     costs coming down every day.16
 4
            130. Given the size of the Plan’s assets during the Class Period and total number of
 5
     participants, in addition to the general trend towards lower recordkeeping expenses in the
 6
     marketplace as a whole, the Plan could have obtained recordkeeping services that were
 7
     comparable to or superior to the typical services provided by the Plan’s recordkeeper at a
 8
     lower cost.
 9
            131. A prudent fiduciary would have observed the excessive fees being paid to the
10
     recordkeeper and taken corrective action. Defendants’ failures to monitor and control
11
     recordkeeping compensation cost the Plan millions of dollars per year and constituted
12   separate and independent breaches of the duties of loyalty and prudence.
13                                 FIRST CLAIM FOR RELIEF
14                      Breaches of Fiduciary Duties of Loyalty and Prudence
                                  (Asserted against the Committee)
15

16          132. Plaintiffs re-allege and incorporate herein by reference all prior allegations in
17   this Complaint as if fully set forth herein.
18          133. At all relevant times, the Committee and its members (“Prudence/Loyalty
19   Defendants”) were fiduciaries of the Plan within the meaning of ERISA § 3(21)(A), 29
20   U.S.C. § 1002(21)(A), in that they exercised discretionary authority or control over the
21   administration and/or management of the Plan or disposition of the Plan’s assets.
22

23

24
     16
       Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano v.
25   Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market rate of
26
     $37–$42, supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and defendant
     obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016) (declaration that Boeing’s
27   401(k) plan recordkeeping fees have been $18 per participant for the past two years); George, 641 F.3d at
     798 (plaintiffs’ expert opined market rate of $20–$27 and plan paid record-keeper $43–$65); Gordon v.
28   Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4 (D.Mass. June 15, 2016) (401(k) fee settlement
     committing the Plan to pay not more than $35 per participant for recordkeeping).
     ______________________________________________________________________________________________
                                                 - 42 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 43 of 47



 1
           134. As fiduciaries of the Plan, these Defendants were subject to the fiduciary
 2
     duties imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included
 3
     managing the assets of the Plan for the sole and exclusive benefit of Plan participants and
 4
     beneficiaries, and acting with the care, skill, diligence, and prudence under the
 5
     circumstances that a prudent person acting in a like capacity and familiar with such matters
 6
     would use in the conduct of an enterprise of like character and with like aims.
 7
           135. The Prudence/Loyalty Defendants breached these fiduciary duties in multiple
 8
     respects as discussed throughout this Complaint. They did not make decisions regarding
 9
     the Plan’s investment lineup based solely on the merits of each investment and what was
10
     in the best interest of Plan participants. Instead, the Prudence/Loyalty Defendants selected
11
     and retained investment options in the Plan despite the high cost of the funds in relation to
12   other comparable investments. The Prudence/Loyalty Defendants also failed to investigate
13   the availability of lower-cost share classes of certain mutual funds in the Plan. In addition,
14   the Prudence/Loyalty Defendants failed to investigate collective trusts as alternatives to
15   mutual funds, even though they generally provide the same investment management
16   services at a lower cost. Likewise, the Prudence/Loyalty Defendants failed to monitor or
17   control the grossly-excessive compensation paid for recordkeeping services.
18         136. As a direct and proximate result of the breaches of fiduciary duties alleged
19   herein, the Plan suffered millions of dollars of losses due to excessive costs and lower net
20   investment returns. Had Defendants complied with their fiduciary obligations, the Plan
21   would not have suffered these losses, and Plan participants would have had more money
22   available to them for their retirement.
23         137. Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence/Loyalty
24   Defendants are liable to restore to the Plan all losses caused by their breaches of fiduciary
25   duties, and also must restore any profits resulting from such breaches.           In addition,
26   Plaintiffs are entitled to equitable relief and other appropriate relief for Defendants’
27   breaches as set forth in their Prayer for Relief.
28



     ______________________________________________________________________________________________
                                                 - 43 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 44 of 47



 1
           138. The Prudence/Loyalty Defendants knowingly participated in each breach of
 2
     the other Defendants, knowing that such acts were a breach, enabled the other Defendants
 3
     to commit breaches by failing to lawfully discharge such Defendant’s own duties, and
 4
     knew of the breaches by the other Defendants and failed to make any reasonable and
 5
     timely effort under the circumstances to remedy the breaches.             Accordingly, each
 6
     Defendant is also liable for the breaches of its co-fiduciaries under 29 U.S.C. § 1105(a).
 7
                                  SECOND CLAIM FOR RELIEF
 8                        Failure to Adequately Monitor Other Fiduciaries
                        (Asserted against NVIDIA and the Board Defendants)
 9

10         139. Plaintiffs re-allege and incorporate herein by reference all prior allegations in
11   this Complaint as if fully set forth herein.
12         140. NVIDIA and the Board Defendants (the “Monitoring Defendants”) had the
13   authority to appoint and remove members of the Committee, and the duty to monitor the
14   Committee and were aware that the Committee Defendants had critical responsibilities as
15   fiduciaries of the Plan.
16         141. In light of this authority, the Monitoring Defendants had a duty to monitor the
17   Committee Defendants to ensure that the Committee Defendants were adequately
18   performing their fiduciary obligations, and to take prompt and effective action to protect
19   the Plan in the event that the Committee Defendants were not fulfilling those duties.
20         142. The Monitoring Defendants also had a duty to ensure that the Committee
21   Defendants possessed the needed qualifications and experience to carry out their duties;
22   had adequate financial resources and information; maintained adequate records of the
23   information on which they based their decisions and analysis with respect to the Plan’s
24   investments; and reported regularly to the Monitoring Defendants.
25         143. The Monitoring Defendants breached their fiduciary monitoring duties by,
26   among other things:
27                (a)     Failing to monitor and evaluate the performance of the Committee
28                        Defendants or have a system in place for doing so, standing idly by as

     ______________________________________________________________________________________________
                                                 - 44 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 45 of 47



 1
                         the Plan suffered significant losses as a result of the Committee
 2
                         Defendants’ imprudent actions and omissions;
 3
                  (b)    failing to monitor the processes by which Plan investments were
 4
                         evaluated, their failure to investigate the availability of lower-cost
 5
                         share classes, and their failure to investigate the availability of lower-
 6
                         cost collective trust vehicles; and
 7
                  (c)    failing to remove Committee members whose performance was
 8
                         inadequate in that they continued to maintain imprudent, excessively
 9
                         costly, and poorly performing investments within the Plan, and caused
10
                         the Plan to pay excessive recordkeeping fees, all to the detriment of the
11
                         Plan and Plan participants’ retirement savings.
12         144. As a consequence of the foregoing breaches of the duty to monitor, the Plan
13   suffered millions of dollars of losses. Had Monitoring Defendants complied with their
14   fiduciary obligations, the Plan would not have suffered these losses, and Plan participants
15   would have had more money available to them for their retirement.
16         145. Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants
17   are liable to restore to the Plan all losses caused by their failure to adequately monitor the
18   Committee Defendants. In addition, Plaintiffs are entitled to equitable relief and other
19   appropriate relief as set forth in their Prayer for Relief.
20                                      PRAYER FOR RELIEF
21         WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all
22   claims and requests that the Court awards the following relief:
23                A.     A determination that this action may proceed as a class action under
24                       Rule 23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules
25                       of Civil Procedure;
26                B.     Designation of Plaintiffs as Class Representatives and designation of
27                       Plaintiffs’ counsel as Class Counsel;
28



     ______________________________________________________________________________________________
                                                 - 45 –
                                         CLASS ACTION COMPLAINT
             Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 46 of 47



 1
                  C.    A Declaration that the Defendants, and each of them, have breached
 2
                        their fiduciary duties under ERISA;
 3
                  D.    An Order compelling the Defendants to make good to the Plan all
 4
                        losses to the Plan resulting from Defendants’ breaches of their fiduciary
 5
                        duties, including losses to the Plan resulting from imprudent investment
 6
                        of the Plan’s assets, and to restore to the Plan all profits the Defendants
 7
                        made through use of the Plan’s assets, and to restore to the Plan all
 8
                        profits which the participants would have made if the Defendants had
 9
                        fulfilled their fiduciary obligations;
10
                  E.    An order requiring the Company Defendants to disgorge all profits
11
                        received from, or in respect of, the Plan, and/or equitable relief
12                      pursuant to 29 U.S.C. § 1132(a)(3) in the form of an accounting for
13                      profits, imposition of a constructive trust, or a surcharge against the
14                      Company Defendant as necessary to effectuate said relief, and to
15                      prevent the Company Defendant’s unjust enrichment;
16                F.    Actual damages in the amount of any losses the Plan suffered, to be
17                      allocated among the participants’ individual accounts in proportion to
18                      the accounts’ losses;
19                G.    An order enjoining Defendants from any further violations of their
20                      ERISA fiduciary responsibilities, obligations, and duties;
21                H.    Other equitable relief to redress Defendants’ illegal practices and to
22                      enforce the provisions of ERISA as may be appropriate, including
23                      appointment of an independent fiduciary or fiduciaries to run the Plan
24                      and removal of Plan fiduciaries deemed to have breached their
25                      fiduciary duties;
26                I.    An award of pre-judgment interest;
27                J.    An award of costs pursuant to 29 U.S.C. § 1132(g);
28



     ______________________________________________________________________________________________
                                                 - 46 –
                                         CLASS ACTION COMPLAINT
              Case 5:20-cv-06081-NC Document 1 Filed 08/28/20 Page 47 of 47



 1
                  K.    An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the
 2
                        common fund doctrine; and
 3
                  L.    Such other and further relief as the Court deems equitable and just.
 4

 5
     Dated:       August 28, 2020           ROSMAN & GERMAIN LLP
 6
                                            By: /s/ Daniel L. Germain
 7
                                            Daniel L. Germain (CA Bar No. 143334)
 8                                          Germain@lalawyer.com
 9
                                            16311 Ventura Blvd., Suite 1200
                                            Encino, CA 91436-2152
10                                          Telephone: (818) 788-0877
11                                          Facsimile: (818) 788-0885
12
                                            CAPOZZI ADLER, P.C.
13

14
                                            By: /s/ Donald R. Reavey
15                                          Donald R. Reavey (Pro Hac Vice to be Requested)
16                                          donr@capozziadler.com
                                            2933 North Front Street
17
                                            Harrisburg, PA 17110
18                                          Telephone: (717) 233-4101
                                            Facsimile: (717) 233-4103
19

20                                          CAPOZZI ADLER, P.C.
21

22
                                            By: /s/ Mark K. Gyandoh
23                                          Mark K. Gyandoh (Pro Hac Vice to be Requested)
                                            markg@capozziadler.com
24
                                            312 Old Lancaster Road
25                                          Merion Station, PA 19066
26
                                            Telephone: (610) 890-0200
                                            Facsimile: (717) 233-4103
27

28                                          Counsel for Plaintiffs and the Putative Class


     ______________________________________________________________________________________________
                                                 - 47 –
                                         CLASS ACTION COMPLAINT
